Title: From George Washington to Captain Benjamin Pollard, 6 September 1777
From: Washington, George
To: Pollard, Benjamin

 

Sir
Head Quarters New Port [Del.] 6th Septem. 1777.

By the time this reaches you, you will have made a considerable progress in blocking up the Bridge which you had begun to lay over the Brandywine and blocking up the Road leading to it—as soon as this business is effectually done; I should be glad to have a proper Bridge thrown over that part of the Creek and adjacent Mill Races which the Engineer pointed out to you this morning—provided the Execution of such a work would not require too long a time—this you will consider and let me know by the return of the Bearer in how little time you could undertake to perfect the Bridge in question. I am Sir Your most obedt hble Servt.
